1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8
     PERLINE THOMPSON, ET AL.,                         Case No.: 3:18-CV-00147-RCJ-WGC
9
                    Plaintiffs,
10
     vs.                                               ORDER OF DISMISSAL
11

12   UNITED STATES OF AMERICA, ET AL.,

13                  Defendants.
14

15          On November 7, 2018, this Court entered Order (ECF No. 28) granting motions to

16   dismiss, with leave to amend in part. Plaintiffs were given twenty-eight (28) days to amend the
17
     declaratory judgment claim to allege that the BIA (or another agency) had failed to comply with
18
     a particular law or regulation requiring funding for the ITCA or to allege a separate RICO claim.
19
     If Plaintiffs do not amend within twenty-eight (28) days, the Court may dismiss the entire case
20

21   with prejudice without further notice.

22          Plaintiffs have failed to show good cause why this action should not be dismissed for
23
     failure to comply with Court Order (ECF No. 28). Accordingly,
24
            IT IS HEREBY ORDERED that this action is DISMISSED WITH PREJUDICE for
25
     Plaintiffs failure to comply with the Court Order (ECF No. 28).
26

27   ///

28   ///
     ORDER OF DISMISSAL - 1
1          IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
2
           IT IS SO ORDERED DATED this 26th day of February, 2019.
3

4

5
                                             ______________________________________
6                                            ROBERT C. JONES

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER OF DISMISSAL - 2
